Deny and Opinion Filed September 30, 2021




                                 S   In The
                          Court of Appeals
                   Fifth District of Texas at Dallas
                             No. 05-21-00822-CV

                 IN RE JR STAR CORPORATION, Relator

          Original Proceeding from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03629-B

                                   ORDER
                 Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for writ

of mandamus and DENY relator’s motion to stay as moot.




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE